EXHIBIT 10.66

 

EXECUTIVE SALARY CONTINUATION AGREEMENT

This Salary Continuation Agreement (the “Agreement”) is made effective as of
July 1, 2006 (the “Effective Date”), and is entered into by and between Central
Valley Community Bank (the “Bank”) and David Kinross (the “Executive”), each a
“Party” and together the “Parties.”

RECITALS

A.            The Executive is a valued Executive of the Bank, and currently
serves as the Bank’s Chief Financial Officer of Administration.

B.            It is the consensus of the Bank’s Board of Directors (the “Board”)
that the Executive’s services to the Bank are valuable.  Accordingly, it is the
desire of the Bank and the Executive to enter into this Agreement under which
the Bank will agree to make certain payments to the Executive at retirement.

C.            Furthermore, it is the intent of the Parties hereto that this
Agreement be considered an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and to be considered a
non-qualified benefit plan for purposes of the Employee Retirement Security Act
of 1974, as amended (“ERISA”). The Executive is fully advised of the Bank’s
financial status and has had substantial input in the design and operation of
this benefit plan.

AGREEMENT

In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

I.              DEFINITIONS

In addition to those terms defined elsewhere in this Agreement, the following
definitions apply to this Agreement:

A.            Accrual Balance.

“Accrual Balance” means the liability that should be accrued by the Bank, under
Generally Accepted Accounting Principles, for the Bank’s obligation to the
Executive under this Agreement, by applying the discount rate described in
Section XI(L).  The Accrual Balance shall be calculated on a monthly basis. 
Accrual Balance projections are set forth in Column (3) of Exhibit A attached
hereto and fully incorporated herein by reference.

1


--------------------------------------------------------------------------------




 

B.            Benefits.

“Benefits” means the benefits that are the subject of this Agreement, including
the Normal Retirement Benefit, the Early Retirement Benefit, the Involuntary
Termination Benefit, the Disability Benefit, and the Change in Control Benefit.

C.            Change in Control.

“Change in Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank.  However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change in Control of the Bank.  Further, an increase in
the percentage of stock owned by any one person, or persons acting as a group,
as a result of a transaction in which the Bank acquires its stock in exchange
for property will not be considered to cause a Change in Control of the Bank. 
Transfers of Bank stock on account of deaths or gifts, transfers between family
members or transfers to a qualified retirement plan maintained by the Bank shall
not be considered in determining whether there has been a Change in Control.  A
“Change in Control” shall be interpreted in accordance with the definition of
“Change in Ownership” under Section 409A, and to the extent that an event or
series of events does not constitute a “Change in Ownership” under Section 409A,
the event or series of events will not constitute a “Change in Control” under
this Agreement.

D.            Change in Control Benefit.

“Change in Control Benefit” means a lump sum payment benefit equal to the
present value (calculated in accordance with Section XI(L) of this Agreement as
of the date of payment) of one hundred percent (100%) of the Benefit that the
Executive would have received had the Executive been employed by the Bank until
Normal Retirement Age.  The Change in Control Benefit is set forth in Column
(11) of Exhibit A attached hereto and fully incorporated herein by reference.

E.             Code.

“Code” means the Internal Revenue Code of 1986, as amended.

F.             Disability or Disabled.

“Disability” or “Disabled” means Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering Bank
employees.  If there is a dispute regarding whether the Executive is Disabled,
such dispute shall be resolved by a physician selected by the Bank, a physician
selected by the Executive, and a third physician selected by each of the other
two (2) physicians. Such resolution shall be binding upon all Parties to this
Agreement.  The

2


--------------------------------------------------------------------------------




 

determination of Disability shall be made in a uniform and nondiscriminatory
manner applied to all Bank employees under similar circumstances. 
Notwithstanding anything to the contrary, the terms “Disability” or “Disabled”
shall be interpreted in accordance with Section 409A.

G.            Disability Benefit.

The total “Disability Benefit” means a benefit equal to one hundred percent
(100%) of the Executive’s Accrual Balance as of the beginning of the month
during which Termination of Employment on account of Disability occurs, payable
over fifteen years (assuming interest accrual during that time), in accordance
with the terms of this Agreement.  Each such annual payment shall be referred to
the annual “Disability Benefit.”  Beginning on the thirteenth month that the
annual Disability Benefit is paid, and continuing thereafter until paid in full,
the annual Disability Benefit shall be increased each year by three percent (3%)
from the previous year’s Disability Benefit amount to account for cost of living
increases.  The annual Disability Benefit is shown in Column (9) of Exhibit A,
attached hereto and fully incorporated herein by reference.

H.            Early Retirement Benefit.

The total “Early Retirement Benefit” means a benefit equal to one hundred
percent (100%) of the Executive’s Accrual Balance, as of the beginning of the
month which includes the Early Retirement Date, payable over fifteen years
(assuming interest accrual during that time), in accordance with the terms of
this Agreement.  Each such annual payment shall be referred to as the annual “
Early Retirement Benefit.”  Beginning on the thirteenth month that the annual
Early Retirement Benefit is paid, and continuing thereafter until paid in full,
the annual Early Retirement Benefit shall be increased each year by three
percent (3%) from the previous year’s Early Retirement Benefit amount to account
for cost of living increases.

I.              Early Retirement Date.

“Early Retirement Date” means the date of Retirement if it is effective prior to
the Normal Retirement Age, provided the Executive has attained age sixty (60).

J.             For Cause.

“For Cause” means any of the following actions by Executive that result in an
adverse effect on the Bank: (i) gross negligence or gross neglect; (ii) the
commission of a felony or gross misdemeanor involving moral turpitude, fraud, or
dishonesty; (iii) the willful violation of any law, rule, or regulation (other
than a traffic violation or similar offense); (iv) an intentional failure to
perform stated duties; or (v) a breach of fiduciary duty involving personal
profit. If a dispute arises as to whether Termination of Employment was For
Cause, such dispute shall be resolved by arbitration as set forth in this
Agreement.

K.            Involuntary Termination.

“Involuntary Termination” means Executive’s Employment Terminates by Bank prior
to Retirement, and such Termination of Employment is not For Cause.

3


--------------------------------------------------------------------------------




 

L.             Involuntary Termination Benefit.

“Involuntary Termination Benefit” means a lump sum payment benefit equal to the
Executive’s Accrual Balance shown in Column (5) of Exhibit A, attached hereto
and fully incorporated herein by reference, as of the beginning of the month
during which Involuntary Termination occurs.

M.           Normal Retirement Age.

“Normal Retirement Age” means the date on which the Executive attains age
sixty-two (62).

N.            Normal Retirement Benefit.

“Normal Retirement Benefit” means an annual benefit equal to Fifty Thousand
Dollars and No/00ths ($50,000.00) per year, payable in accordance with the terms
of this Agreement.  Beginning on the thirteenth month that the Normal Retirement
Benefit is paid, and continuing thereafter until paid in full, the Normal
Retirement Benefit shall be increased annually by three percent (3%) from the
previous year’s Normal Retirement Benefit amount to account for cost of living
increases.  The Normal Retirement Benefit is set forth in Column (2) of Exhibit
A, attached hereto and fully incorporated herein by reference.

O.            Retirement and Retire.

“Retirement” and “Retire” mean that the Executive remains in the continuous
employ of the Bank from the Effective Date and then retires from active
employment (and his Employment Terminates) with the Bank, after having attained
age sixty (60).

P.             Retirement Date.

“Retirement Date” means the December 31st immediately following the Executive’s
sixty-second (62) birthday.

Q.            Section 409A.

“Section 409A” means Code Section 409A together with IRS regulations and
guidance promulgated thereunder, as amended from time to time.

R.            Termination of Employment or Employment Terminates.

“Termination of Employment” or “ Employment Terminates “ means that the
Executive’s employment with the Bank is terminated and the Executive actually
separates from service with the Bank and does not continue in his prior
capacity.  Termination of Employment does not include Executive’s military
leave, sick leave or other bona fide leave of absence (such as temporary
employment with the government) if the period of leave does not exceed six
months, or if longer, so long as his right to reemployment with the Bank is
provided either in contract or statute.  Notwithstanding anything to the
contrary, the terms “Termination of Employment” and “Employment Terminates”
shall be interpreted in accordance with Section 409A.

4


--------------------------------------------------------------------------------




 

S.             Voluntary Termination.

“Voluntary Termination” means Executive’s Employment Terminates prior to
Retirement by Executive’s voluntary action.

II.            EMPLOYMENT

The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board. At all times, unless modified in writing, employment shall be deemed
at-will.  This means that subject to the terms of this Agreement, either the
Bank or Executive may terminate the employment relationship at any time, for any
reason or for no reason.

III.           FRINGE BENEFITS

The salary continuation Benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation Benefits except as specifically set forth hereinafter.

IV.           RETIREMENT BENEFIT AND EARLY RETIREMENT BENEFIT

A.            Retirement Benefit.

Provided the Executive Retires on or after the Retirement Date, the Bank shall
pay the Executive the Normal Retirement Benefit each year, in lieu of any other
Benefit under this Agreement, in equal monthly installments (1/12 of the annual
Normal Retirement Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Retirement.

B.            Early Retirement Benefit.

Beginning on the Early Retirement Date, the Bank shall pay the Executive the
annual Early Retirement Benefit each year, in lieu of any other Benefit under
this Agreement, in equal monthly installments (1/12 of the annual Early
Retirement Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Retirement.

V.            DEATH BENEFIT

Notwithstanding anything herein to the contrary, in the event of the Executive’s
death, no Benefits shall be payable hereunder and this Agreement shall
automatically terminate effective immediately upon the death of the Executive. 
If the Executive is already in pay status at the time of his death, nor further
payments will be made, and his right to any additional payments will terminate.

5


--------------------------------------------------------------------------------




 

VI.           TERMINATION OF EMPLOYMENT AND DISABILITY

A.            Voluntary Termination of Employment.

In the event of Executive’s Voluntary Termination prior to Retirement or prior
to a Change in Control, this Agreement shall immediately terminate and the
Executive shall not be entitled to receive any Benefits under this Agreement.

B.            Involuntary Termination of Employment.

In the event of Executive’s Involuntary Termination prior to Retirement, the
Bank shall pay the Executive the Involuntary Termination Benefit, in lieu of any
other Benefit under this Agreement, in a lump sum on the date on which Executive
attains the Normal Retirement Age.

C.            Termination of Employment For Cause.

In the event Executive’s Employment Terminates For Cause prior to Retirement,
then this Agreement shall immediately terminate and the Executive shall forfeit
all Benefits and not be entitled to receive any Benefits under this Agreement.

D.            Disability.

In the event the Executive becomes Disabled prior to Termination of Employment,
and Executive’s Employment Terminates because of such Disability, the Bank shall
pay the Executive the annual Disability Benefit each year, in lieu of any other
Benefit under this Agreement, in equal monthly installments (1/12 of the annual
Disability Benefit) for a period of one hundred and eighty (180) months,
commencing with the first day of the month following the date of Termination of
Employment on account of Disability.

VII.         CHANGE OF CONTROL

Upon a Change of Control, if, within twenty four (24) months of the Change of
Control, (i) the Executive subsequently suffers a Termination of Employment
(whether Voluntary Termination or Involuntary Termination) for any reason, other
than Termination of Employment For Cause; (ii) the Executive’s job
responsibilities substantially change; or (iii) the Executive is relocated, then
the Bank shall pay the Executive the Change of Control Benefit, in lieu of any
other Benefit under this Agreement, in a lump sum on the first day of the month
following the date giving rise to the payment (i.e., the date of Termination of
Employment, substantial change in job responsibilities or relocation).  The
Change in Control Benefit shall be subject to reduction or elimination as
provided in Section XIII.

VIII.        VESTING

Executive shall be vested in one hundred percent (100%) of all Accrual Balance.

IX.           SPECIFIED EMPLOYEE REQUIREMENTS

Notwithstanding anything to the contrary, payments made under this Agreement
shall be delayed so that no payments are made during the first six (6) months
following Termination of Employment, if such delay is required by the Specified
Employee requirements of section 409A.

6


--------------------------------------------------------------------------------




 

X.            RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Executive or
any successor in interest shall be and remain simply a general creditor of the
Bank in the same manner as any other creditor having a general claim for matured
and unpaid compensation.

The Bank reserves the absolute right, at its sole discretion, to purchase life
insurance in amounts sufficient to secure the Benefits provided under this
Agreement.  The Bank further reserves the absolute right, at its sole
discretion, to establish a grantor trust which may be used to hold assets of the
Bank which are maintained as reserves against the Bank’s unfunded, unsecured
obligations hereunder.  Such reserves shall at all times be subject to the
claims of the Bank’s creditors and the creditors of any affiliate of the Bank
that is also an employer of the Executive.  To the extent such trust or other
vehicle is established, the Bank’s obligations hereunder shall be reduced to the
extent such assets are utilized to meet its obligations hereunder.  Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64, 1992-33 IRB 11
(8-17-92).  The Bank reserves the absolute right, in its sole discretion, to
terminate any such life insurance or grantor trust at any time, in whole or in
part. At no time shall any Executive be deemed to have any lien or right, title
or interest in or to any specific investment or to any assets of the Bank.  If
the Bank elects to invest in a life insurance, disability or annuity policy upon
the life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

XI.           MISCELLANEOUS

A.            Alienability and Assignment Prohibition.

Neither the Executive, nor the Executive’s surviving spouse, nor any other
beneficiary(ies) under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the Benefits payable hereunder nor shall any of such Benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Executive or the Executive’s beneficiary(ies),
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise. In the event the Executive or any beneficiary attempts assignment,
commutation, hypothecation, transfer or disposal of the Benefits hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

B.            Binding Obligation of the Bank and any Successor in Interest.

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the Parties hereto, their successors, beneficiaries, heirs and
personal representatives.

7


--------------------------------------------------------------------------------




 

C.            Amendment or Revocation.

It is agreed by and between the Parties hereto that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.

D.            Gender.

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

E.             Effect on Other Bank Benefit Plans.

Nothing contained in this Agreement shall affect the right of the Executive to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

F.             Headings.

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

G.            Applicable Law.

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.

H.            12 U.S.C. § 1828(k).

Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

I.              Partial Invalidity.

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

J.             Not a Contract of Employment.

This Agreement shall not be deemed to constitute a contract of employment
between the Parties hereto, nor shall any provision hereof restrict the right of
the Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment. At all times, employment shall remain at-will and either
Party may terminate the Agreement with or without cause and with or without
notice.

8


--------------------------------------------------------------------------------




 

K.            Effective Date.

The Effective Date of the Plan shall be July 1, 2006.

L.             Present Value.

All present value calculations under this Agreement shall be based on the
following discount rate:

Discount Rate:                  The discount rate as used in the FASB 87
calculations for this Agreement.  The initial rate shall be six percent (6%).

M.           Contradiction in Terms of Agreement and Exhibits.

If there is a contradiction in the terms of this agreement and the exhibits
attached hereto with the actual amount of such Benefit, then the actual amount
of such Benefit set forth in the Exhibit shall control.

XII.         ERISA PROVISION

A.            Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank until its resignation or removal by the Board. As Named
Fiduciary and Plan Administrator, the Bank shall be responsible for the
management, control and administration of the Agreement. The Named Fiduciary may
delegate to others certain aspects of the management and operation
responsibilities of the Agreement including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

B.            Claims Procedure and Arbitration.

In the event a dispute arises over Benefits under this Agreement and Benefits
are not paid to the Executive and such claimants feel they are entitled to
receive such Benefits, then a written claim must be made to the Named Fiduciary
and Plan Administrator named above within sixty (60) days from the date payments
are refused. The Named Fiduciary and Plan Administrator shall review the written
claim and if the claim is denied, in whole or in part, they shall provide in
writing within sixty (60) days of receipt of such claim its specific reasons for
such denial, reference to the provisions of this Agreement upon which the denial
is based and any additional material or information necessary to perfect the
claim. Such written notice shall further indicate the additional steps to be
taken by claimants if a further review of the claim denial is desired. A claim
shall be deemed denied if the Named Fiduciary and Plan Administrator fail to
take any action within the aforesaid sixty-day period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Agreement or any documents relating thereto and submit
any written issues and comments it may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.

9


--------------------------------------------------------------------------------




 

If claimants continue to dispute the Benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The Parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Arbitrator with respect to any controversy properly
submitted to it for determination.

Where a dispute arises as to the Bank’s discharge of the Executive For Cause,
such dispute shall likewise be submitted to arbitration as above-described and
the Parties hereto agree to be bound by the decision thereunder.

XIII.        TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN
THE LAW, RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any such assumptions should change and such change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly. Upon a Change of Control, this
paragraph shall become null and void effective immediately upon such Change of
Control.

XIV.        EXCESS PARACHUTE PAYMENTS

Notwithstanding any provision of this Agreement to the contrary, if any Benefit
payment or portion of any Benefit payment under this Agreement shall be a non
deductible expense to the Bank by reason of Section 280G of the Code the Bank
shall be entitled to, at its option, reduce the Benefits to be paid under this
Agreement to the extent necessary to avoid the application of Section 280G of
the Code to such payment. This provision can be applied to reduce the Benefits
under this Agreement to zero, if necessary and so elected by the Bank.

XV.         COMPETITION AFTER TERMINATION OF EMPLOYMENT

The Bank shall not pay any Benefit under this Agreement if the Executive,
without the prior written consent of the Bank, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 50
mile radius) of the business of the Bank, which enterprise is, or may deemed to
be, competitive with any business carried on by the Bank as of the date of
termination of the Executive’s employment or his retirement. This section shall
not apply following a Change of Control.

XVI.        PROHIBITION AGAINST ACCELERATION.

Notwithstanding anything to the contrary, neither the time nor scheduling of
payments under this Plan may be accelerated unless such acceleration is
permissible under both applicable law and under the Agreement.

10


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on
                              and that, upon execution, each has received a
conforming copy.

BANK:

 

EXECUTIVE:

 

 

 

CENTRAL VALLEY COMMUNITY BANK

 

DAVID KINROSS

 

 

 

 

 

 

 

 

By:

/s/Daniel Doyle

 

/s/David Kinross

Name: Daniel Doyle

 

David Kinross

Title: President and Chief Executive Officer

 

 

 

11


--------------------------------------------------------------------------------




 

Exhibit A

 

David Kinross

Birth Date: 5/20/1964
Plan Anniversary Date: 1/1/2007
Normal Retirement: 12/31/2026, Age 62
Normal Retirement Payment: Monthly for 15 years

 

Early Involuntary
Termination
Lump Sum Benefit
Amount Payable at
Normal Retirement Age

 

Early Retirement
2/24/2011
Annual Benefit
Amount Payable at
Separation from Service

 

Disability
Annual Benefit
Amount Payable at
Separation from Service (2)

 

Change in Control
Lump Sum Benefit
Amount Payable at
Separation from Service (2)

 

Values

 

Discount
Rate

 

Benefit
Level

 

Accrual
Balance

 

Vesting

 

Based On
Accrual

 

Vesting

 

Based On
Accrual

 

Vesting

 

Based On
Accrual

 

Vesting

 

Based On
Accrual

 

As of

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

(10)

 

(11)

 

July 2006 (1)

 

 

 

50,000

 

0

 

100

%

0

 

 

 

 

 

100

%

0

 

100

%

496,233

 

Dec 2006

 

6.00

%

50,000

 

7,503

 

100

%

7,503

 

 

 

 

 

100

%

630

 

100

%

496,233

 

Dec 2007

 

6.00

%

50,000

 

23,200

 

100

%

23,200

 

 

 

 

 

100

%

1,948

 

100

%

496,233

 

Dec 2008

 

6.00

%

50,000

 

39,865

 

100

%

39,865

 

 

 

 

 

100

%

3,347

 

100

%

496,233

 

Dec 2009

 

6.00

%

50,000

 

57,557

 

100

%

57,557

 

 

 

 

 

100

%

4,833

 

100

%

496,233

 

Dec 2010

 

6.00

%

50,000

 

76,341

 

100

%

76,341

 

 

 

 

 

100

%

6,410

 

100

%

496,233

 

Dec 2011

 

6.00

%

50,000

 

96,284

 

100

%

96,284

 

 

 

 

 

100

%

8,085

 

100

%

496,233

 

Dec 2012

 

6.00

%

50,000

 

117,456

 

100

%

117,456

 

 

 

 

 

100

%

9,863

 

100

%

496,233

 

Dec 2013

 

6.00

%

50,000

 

139,934

 

100

%

139,934

 

 

 

 

 

100

%

11,751

 

100

%

496,233

 

Dec 2014

 

6.00

%

50,000

 

163,799

 

100

%

163,799

 

 

 

 

 

100

%

13,755

 

100

%

496,233

 

Dec 2015

 

6.00

%

50,000

 

189,136

 

100

%

189,136

 

 

 

 

 

100

%

15,882

 

100

%

496,233

 

Dec 2016

 

6.00

%

50,000

 

216,035

 

100

%

216,035

 

 

 

 

 

100

%

18,141

 

100

%

496,233

 

Dec 2017

 

6.00

%

50,000

 

244,594

 

100

%

244,594

 

 

 

 

 

100

%

20,539

 

100

%

496,233

 

Dec 2018

 

6.00

%

50,000

 

274,914

 

100

%

274,914

 

 

 

 

 

100

%

23,085

 

100

%

496,233

 

Dec 2019

 

6.00

%

50,000

 

307,104

 

100

%

307,104

 

 

 

 

 

100

%

25,788

 

100

%

496,233

 

Dec 2020

 

6.00

%

50,000

 

341,279

 

100

%

341,279

 

 

 

 

 

100

%

28,658

 

100

%

496,233

 

Dec 2021

 

6.00

%

50,000

 

377,562

 

100

%

377,562

 

 

 

 

 

100

%

31,705

 

100

%

496,233

 

Dec 2022

 

6.00

%

50,000

 

416,083

 

100

%

416,083

 

 

 

 

 

100

%

34,939

 

100

%

496,233

 

Dec 2023

 

6.00

%

50,000

 

456,980

 

100

%

456,980

 

 

 

 

 

100

%

38,373

 

100

%

496,233

 

Dec 2024

 

6.00

%

50,000

 

500,400

 

100

%

500,400

 

100

%

42,019

 

100

%

42,019

 

100

%

496,233

 

Dec 2025

 

6.00

%

50,000

 

546,497

 

100

%

546,497

 

100

%

45,890

 

100

%

45,890

 

100

%

496,233

 

Dec 2026

 

6.00

%

50,000

 

595,438

 

100

%

595,438

 

100

%

50,000

 

100

%

50,000

 

100

%

496,233

 

--------------------------------------------------------------------------------

(1)             The first line reflects just the initial values as of July 1,
2006.

(2)             The annual benefit amount will be distributed in 12 equal
monthly payments for a total of 180 monthly payments.

*                    The amounts in this exhibit will vary based on the
applicable discount rate each year.

12


--------------------------------------------------------------------------------